Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 09/15/2020. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     




Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
3.	Claims 1, 7 and 13-15 are objected to because of the following informalities: 

Claim 1, line 2, recites “N switching (hereinafter, SW)” it should be changed to “N switching (. Appropriate correction is required.
Claim 1, line 15, recites the limitation “the other”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7, line 2, recites “N SW units” it should be changed to “N switching (SW) units”. Appropriate correction is required.
Claim 7, line 13, recites the limitation “the other”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7, line 18, recites the limitation “the other”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 13, line 1, recites “N SW units” it should be changed to “N switching (SW) units”. Appropriate correction is required.
Claim 13, line 12, recites the limitation “the other”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 13, line 16, recites the limitation “the other”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14, line 1, recites “a power converter” it should be changed to “[[a]] the power converter”. Appropriate correction is required.

Claim 15, line 1, recites “a power converter” it should be changed to “[[a]] the power converter”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;

 	In claim 1, and similarly in claims 7 and 13, the limitations “N switching (hereinafter, SW) units each including SW elements connected in series; rectifiers each configured to rectify an output of a corresponding one of the N SW units” are indefinite. It’s unclear what N is equal to. Also its unclear how many switching units and rectifiers Applicant intends to claim. N must be defined in each of the independent claims. Also the rectifiers should be changed to a plurality of rectifiers, at least two rectifiers or similar amendment. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least two switching units and at least two rectifiers then these limitations are taught.

Also in claim 7, and similarly in claims 1 and 13, the limitations “a controller configured to separately control a SW signal applied to each of the SW elements of the SW units, wherein the controller performs control to cause, when a SW signal applied to one of the SW elements of each of the SW units makes a transition from a low level to a high level, a SW signal applied to another of the SW elements of each of the SW units to make a transition from a high level to a low level, and performs control to cause, when the SW signal applied to the one of the SW elements of each of the SW units makes a transition from a high level to a low level, the SW signal applied to the other of the SW elements of each of the SW units to make a transition from a low level to a high level, and performs control to prevent, when neither of the controls is enabled, a rise of one of the SW signals and a rise of another of the SW signals from being synchronized with each other and prevent a fall of the one of the SW signals and a fall of the other of the SW signals from being synchronized with each other” are indefinite. It’s unclear if each switching element has its own switching signal or if one switching signal is used for each switching unit. Also it’s unclear how many switching signals Applicant intends to claim. Moreover, Applicant needs to be more precise and specific about the switching signals to prevent confusion when referring back to the switching signals. Applicant may use, for example, a first switching signal, a second switching signal and so on. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least one switching signal then these limitations are taught.


6.	Dependent claims 2-6, 8-12 and 14-15 inherit the deficiency of independent claims 1, 7 and 13, respectively, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.




Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (U.S. Pub. No. 2011/0069514 A1).

Regarding claim 1, as best understood by the examiner, Chiba (e.g. see Figs. 1-6) discloses “A power converter (e.g. see Figs. 1-6) comprising: N switching (hereinafter, SW) units each including SW elements connected in series (e.g. Figs. 1-6, see Q11, Q12, Q21 and Q22); rectifiers each configured to rectify an output of a corresponding one of the N SW units(e.g. Figs. 1-6, see L1, C1, T1, D11-D12, L2, C2, T2 and D21-D22); a combiner configured to combine outputs of the rectifiers (e.g. Figs. 1-6, see combiner configured to combine outputs of the rectifiers at node a); and a controller (1a) configured to separately control a SW signal applied to each of the SW elements (Q11-Q12 and Q21-Q22) of the SW units (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22), wherein the controller (1a) performs control to cause, when a SW signal applied to one of the SW elements of each of the SW units makes a transition from a low level to a high level, a SW signal applied to another of the SW elements of each of the SW units to make a transition from a high level to a low level, and performs control to cause, when the SW signal applied to the one of the SW elements of each of the SW units makes a transition from a high level to a low level, the SW signal applied to the other of the SW elements of each of the SW units to make a transition from a low level to a high level (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22, Q11, Q12, Q21, Q22, also see Figs. 4-5 for the switching elements operation. Implicit)”.

Regarding claim 2, Chiba (e.g. see Figs. 1-6) discloses “wherein the N represents two (e.g. Figs. 1-6, see two switching units including Q11-Q12 and Q21-Q22 respectively)”.

Regarding claim 7, as best understood by the examiner, Chiba (e.g. see Figs. 1-6) discloses “A power converter (e.g. see Figs. 1-6) comprising: N SW units each including SW elements connected in series (e.g. Figs. 1-6, see Q11, Q12, Q21 and Q22); rectifiers each configured to rectify an output of a corresponding one of the N SW units(e.g. Figs. 1-6, see L1, C1, T1, D11-D12, L2, C2, T2 and D21-D22); a combiner configured to combine outputs of the rectifiers (e.g. Figs. 1-6, see combiner configured to combine outputs of the rectifiers at node a); and a controller (1a) configured to separately control a SW signal applied to each of the SW elements (Q11-Q12 and Q21-Q22) of the SW units (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22), wherein the controller (1a) performs control to cause, when a SW signal applied to one of the SW elements of each of the SW units makes a transition from a low level to a high level, a SW signal applied to another of the SW elements of each of the SW units to make a transition from a high level to a low level, performs control to cause, when the SW signal applied to the one of the SW elements of each of the SW units makes a transition from a high level to a low level, the SW signal applied to the other of the SW elements of each of the SW units to make a transition from a low level to a high level (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22, Q11, Q12, Q21, Q22, also see Figs. 4-5 for the switching elements operation. Implicit), and performs control to prevent, when neither of the controls is enabled, a rise of one of the SW signals and a rise of another of the SW signals from being synchronized with each other and prevent a fall of the one of the SW signals and a fall of the other of the SW signals from being synchronized with each other (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22, Q11, Q12, Q21, Q22, also see Figs. 4-5 for the switching elements operation. Implicit)”.

Regarding claim 12, Chiba (e.g. see Figs. 1-6) discloses “wherein a combined signal of the combiner is detected, and feedback is given to the controller to make the combined signal equivalent to a desired value (e.g. Figs. 1-6, see node c, FB and controller 1a in Fig. 3. Implicit)”.



Regarding method claims 13-15; they all comprise substantially same subject matter as in the recited apparatus claims 1-12, therefore method claims 13-15 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-12. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



8.	Independent claims 1, 7 and 13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phadke et al. (U.S. Pub. No. 2007/0086224 A1).

Regarding independent claims 1, 7 and 13, as best understood by the examiner, Phadke et al. discloses all the limitations of claims 1, 7 and 13 (e.g. see Figs. 1-15, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 2-3 and 14-15 which shows switching units Q1-Q4, rectifiers D2-D5, combiner at the output of the rectifiers, the controller that controls the switching units and Fig. 3 shows the operation states of the switches. Implicit).



9.	Independent claims 1, 7 and 13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigamani et al. (U.S. Pub. No. 2016/0013724 A1).

Regarding independent claims 1, 7 and 13, as best understood by the examiner, Sigamani et al. discloses all the limitations of claims 1, 7 and 13 (e.g. see Figs. 1-7, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 1-7which shows switching units Q1-Q4, rectifiers D1-D4, combiner at the output of the rectifiers, the controller that controls the switching units. Implicit).




Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6, 8-11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiba (U.S. Pub. No. 2011/0069514 A1) 
Regarding claims 3 and 8, Chiba (e.g. see Figs. 1-6) discloses “wherein the rectifiers each include a transformer (e.g. Figs. 1-6, see T1 and T2)”. Chiba does not appear to explicitly disclose “a first-order RC filter is disposed at an output of the combiner”. However, having the LC filter of Chiba replaced with a first-order RC filter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the LC filter of Chiba replaced with a first-order RC filter for the purpose of using a well-known alternative filter type and making the circuit more widely usable.

Regarding claim 4, Chiba (e.g. see Figs. 1-6) discloses “the controller controls the two SW units in an antiphase manner (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22, Q11, Q12, Q21, Q22, also see Figs. 4-5 for the switching elements operation. Implicit)”. Chiba does not appear to explicitly disclose “wherein the two SW units and the rectifiers make up a push-pull circuit”. However, having the two SW units and the rectifiers of Chiba make up a push-pull circuit would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two SW units and the rectifiers of Chiba make up a push-pull circuit for the purpose of using a well-known alternative converter type and making the circuit more widely usable.

Regarding claims 5 and 10, Chiba (e.g. see Figs. 1-6) discloses “wherein the combiner combines outputs of the push-pull circuit (e.g. Figs. 1-6, see combiner configured to combine outputs of the rectifiers at node a)”. Chiba does not appear to explicitly disclose “a first-order RC filter is connected to an output of the combiner”. However, having the LC filter of Chiba replaced with a first-order RC filter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the LC filter of Chiba replaced with a first-order RC filter for the purpose of using a well-known alternative filter type and making the circuit more widely usable.

Regarding claims 6 and 11, Chiba (e.g. see Figs. 1-6) discloses “wherein the rectifiers each include a booster including at least a transformer, a diode, and a capacitor (e.g. Figs. 1-6, see L1, C1, T1, D11-D12, L2, C2, T2 and D21-D22)”.

Regarding claim 9, Chiba (e.g. see Figs. 1-6) discloses “wherein the N represents two (e.g. Figs. 1-6, see two switching units including Q11-Q12 and Q21-Q22 respectively), and the controller controls the two SW units in an antiphase manner (e.g. Figs. 1-6, see 1a, Out11, Out 12, Out21 and Out22, Q11, Q12, Q21, Q22, also see Figs. 4-5 for the switching elements operation. Implicit)”. Chiba does not appear to explicitly disclose “the two SW units and the rectifiers make up a push-pull circuit”. However, having the two SW units and the rectifiers of Chiba make up a push-pull circuit would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two SW units and the rectifiers of Chiba make up a push-pull circuit for the purpose of using a well-known alternative converter type and making the circuit more widely usable.





Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839